DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 13, 20-23, 28-31, 36-39, 41-43, 45, and 47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a coating composition including a crosslinker composition comprising a polyisocyanate compound and a 1,1-di-activated vinyl compound or multifunctional form thereof or combination thereof, wherein the 1,1-di-activated vinyl compound comprises a methylene dicarbonyl compound, a dihaloaklyl disubstituted vinyl compound, a multifunctional form of a methylene dicarbonyl compound, a multifunctional form of a dihaloalkyl compound, a multifunctional form of a dihaloalkyl disubstituted vinyl compound, or combination thereof as to the context of claim 1.
The prior art fails to teach or render obvious a coating crosslinker composition comprising a polyisocyanate compound and a 1,1-di-activated vinyl compound or multifunctional form thereof or combination thereof, wherein the 1,1-di-activated vinyl compound comprises a methylene dicarbonyl compound, a dihaloaklyl disubstituted vinyl compound, a multifunctional form of a methylene dicarbonyl compound, a 
The prior art fails to teach or render obvious a multi-layer coating wherein the second layer coating comprises a reaction product of a first polyfunctional resin and a polyisocyanate and one or more of: an addition reaction product of a second polyfunctional resin and a 1,1-d-activated vinyl compound or a multifunctional form thereof or combination thereof; and/or a polymerization reaction product of the 1,1-d-activated vinyl compound or a multifunctional form thereof or combination thereof, wherein the 1,1-di-activated vinyl compound comprises a methylene dicarbonyl compound, a dihaloaklyl disubstituted vinyl compound, a multifunctional form of a methylene dicarbonyl compound, a multifunctional form of a dihaloalkyl compound, a multifunctional form of a dihaloalkyl disubstituted vinyl compound, or combination thereof as to the context of claim 20.
The prior art fails to teach or render obvious a process for coating a substrate wherein the second coating layer comprises a coating composition comprising polyisocyanate and a 1,1-di-activated vinyl compound or multifunctional form thereof or combination thereof, wherein the 1,1-di-activated vinyl compound comprises a methylene dicarbonyl compound, a dihaloaklyl disubstituted vinyl compound, a multifunctional form of a methylene dicarbonyl compound, a multifunctional form of a dihaloalkyl compound, a multifunctional form of a dihaloalkyl disubstituted vinyl compound, or combination thereof as to the context of claim 39.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713